DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-43, 51, 52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,554,484 to Lampert et al. in view of in view of U.S. Patent 7,295,935 to Childers et al.
Regarding claims 41-43, 51, 52, Lampert teaches Lampert teaches an adapter block comprising: a body extending between opposite first and second ends (opposite openings of a pair of cavities as shown in Fig. 9), the body defining a mounting arrangement (e.g., 2x2 arrangement as shown in Fig. 13 within each adapter housing 11) at each of the first and second ends, the body defining a plurality of first fiber ports (e.g., four openings for receiving four connectors as shown in Fig. 13) facing in a first direction and a plurality of second fiber ports (corresponding to the four openings shown in Fig. 13 and facing the opposite side) facing in an opposite second direction, each of the first fiber ports being disposed in a first row (upper row of the 2x2 arrangement) extending between the opposite first and second ends, and each of the second fiber ports being disposed in a second row (lower row of the 2x2 arrangement) extending between the opposite first and second ends; a circuit board (67, Fig. 10) carried by the body; and a plurality of presence sensors (a Hall device 68 mounted within each adapter as 
Lampert does not specify using multi-fiber adapters for receiving corresponding multi-fiber connectors.  Childers teaches using an adapter for holding a multi-fiber ferrule, e.g., MT ferrule, in position to mate with a fiber optic connector, e.g., an MTP connector, comprising a first housing piece or block portion (first body half 14) and a second housing piece of block portion (second body half 16) .
Claims 44-47, 49, 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Lampert and Childers as applied to claim 42 above, and further in view of U.S. PGPub 2009/0067800 to Vazquez et al.  
Regarding claims 44-47, 49, Lampert teaches the optical adapter block but not a bottom arrangement and a cover that cooperate to enclose the optical adapters.  Vazquez also teaches a fiber optic adapter module (Fig. 14), comprising three horizontal rows of optical fiber adapters 22, a bottom arrangement (extendible tray 20”) and a cover (30”) cooperating to enclose the adapters, a first adapter block sized to hold a first group of optical adapters (e.g., two upper rows of the three rows of optical fiber adapters forming a first block) and a second adapter block sized to hold a second group of the optical adapters (e.g., the lower most row of the three rows of optical fiber adapters forming the second block), wherein each adapter block defines a plurality of first openings (facing a front door 34) aligned with the first multi-fiber ports, as suggested by Vazquez above, of the respective optical adapters and a plurality of second openings (facing the opposite direction to the first openings) aligned with the second multi-fiber ports of the respective optical adapters, wherein a joining member (adapter module panel 24) couples together the first and second adapter blocks; wherein the cover arrangement includes a plurality of pieces (a top piece and one or more size pieces for fastening the cover to the bottom arrangement, most clearly seen in Fig. 15).  The cover and bottom arrangement combine to form a module housing, which protects and allows access to the optical adapters 22 and any fiber optic cable 
Regarding claims 56, 58, and as suggested in rejection to claim 41 above by Lampert, vertically adjacent adapters can each have a Hall device as the presence sensor and the plurality of vertically arranged adapter used by Vazquez would result in a plurality of circuit boards each having a pair of presence sensors within the optical ports of the adapters.
Regarding claim 57, outputs of the presence sensors/circuits are sent to the laser 49 via a connector 52 external to the adapter (Fig. 5)
Allowable Subject Matter
Claims 48, 50, 53-55, 59, 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further disclose further and/or reasonable modifications that result in a plurality of light pipes on the cover arrangement; the plurality of pieces includes a first cover piece configured to be latched to the bottom arrangement, a second cover piece configured to be latched to the bottom arrangement, and an intermediate piece configured to mount between the first and second cover pieces to inhibit unlatching of the first and second cover pieces; a circuit board connector aligned with the joining member being and mounted to the circuit board; or a third of the plurality of circuit boards extend into respective ones of the second multi-fiber ports, when considered in view of the rest of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 3649